AFFIRM; and Opinion Filed July 28, 2014.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01334-CR
                                    No. 05-13-01335-CR
                                    No. 05-13-01336-CR

                           SHIRLEY ANN ALFARO, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 363rd Judicial District Court
                                 Dallas County, Texas
            Trial Court Cause Nos. F10-62799-W, F10-62800-W, F10-62801-W

                             MEMORANDUM OPINION
                       Before Justices Bridges, Francis, and Lang-Miers
                                Opinion by Justice Lang-Miers

       Shirley Ann Alfaro appeals following the revocation of her community supervision in

three intoxication assault cases. See TEX. PENAL CODE ANN. § 49.07(a)(1) (West 2011). After

revoking appellant’s community supervision, the trial court assessed punishment at ten years’

imprisonment in each case. On appeal, appellant’s attorney filed a brief in which she concludes

the appeals are wholly frivolous and without merit. The brief meets the requirements of Anders

v. California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the record

showing why, in effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d
807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to

appellant. We advised appellant of her right to file a pro se response, but she did not file a pro se

response. See Kelly v. State, 2014 WL 2865901 (Tex. Crim. App. June 25, 2014) (identifying

duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       We affirm the trial court’s judgments revoking community supervision.




                                                       /Elizabeth Lang-Miers/
                                                       ELIZABETH LANG-MIERS
                                                       JUSTICE

Do Not Publish
TEX. R. APP. P. 47

131334F.U05




                                                 -2-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                         JUDGMENT


SHIRLEY ANN ALFARO, Appellant                       Appeal from the 363rd Judicial District
                                                    Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01334-CR        V.                        F10-62799-W).
                                                    Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                        Justices Bridges and Francis participating.



       Based on the Court’s opinion of this date, the trial court’s judgment revoking community
supervision is AFFIRMED.



       Judgment entered July 28, 2014.




                                              -3-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                         JUDGMENT


SHIRLEY ANN ALFARO, Appellant                       Appeal from the 363rd Judicial District
                                                    Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01335-CR        V.                        F10-62800-W).
                                                    Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                        Justices Bridges and Francis participating.



       Based on the Court’s opinion of this date, the trial court’s judgment revoking community
supervision is AFFIRMED.



       Judgment entered July 28, 2014.




                                              -4-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                         JUDGMENT


SHIRLEY ANN ALFARO, Appellant                       Appeal from the 363rd Judicial District
                                                    Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01336-CR        V.                        F10-62801-W).
                                                    Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                        Justices Bridges and Francis participating.



       Based on the Court’s opinion of this date, the trial court’s judgment revoking community
supervision is AFFIRMED.



       Judgment entered July 28, 2014.




                                              -5-